Citation Nr: 1200360	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  11-22 033	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Whether new and material evidence has been received to reopen service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from January 1981 to February 1982.

This appeal to the Board of Veterans Appeals (Board) arises from a September 2010 rating action that both denied service connection for depression on the merits and granted reopening of service connection for paranoid type schizophrenia (which was then denied on the merits).  The merits-based adjudication in both the September 2010 rating decision and a July 2011 Statement of the Case (SOC) addressed questions of preexistence of psychiatric disorder, whether there was evidence of aggravation (permanent worsening) in service, and whether any psychiatric disorder was incurred in service (direct service connection question).

The Board notes that service connection for a psychiatric disorder that included paranoid schizophrenia had been previously denied in November 1982 because the Veteran failed to report for a VA examination, and refused to provide information about his pre-service hospitalization and psychiatric disorder or provide a release for this information regarding pre-existing psychiatric disability that was necessary to decide the claim.  The Veteran did not appeal the December 1982 letter that notified him of the decision, so the decision became final.

The current claim submitted in May 2010 was couched as a claim for service connection for "depression," with no mention of the previously denied claim for service connection for a psychiatric disorder that included paranoid schizophrenia.  In the May 2010 claim form, with the help of his representative, the Veteran claimed service connection specifically for "depression," and did not request reopening of service connection for the previously denied paranoid schizophrenia.  On the claim form, the Veteran wrote that the depression began in 1981 (impliedly during service), suggesting that the depression began in service.  Because the Veteran has asserted that he has a differently diagnosed disorder (depression) than the psychiatric disorder that was diagnosed when service connection was previously denied in 1982 (paranoid schizophrenia), the Board finds that the Veteran has raised a new claim for direct service connection for depression.  See Boggs v. Peake, 520 F. 3d 1330 (Fed Cir. 2008) (holding that claims for disabilities based upon distinctly diagnosed diseases or injuries must be considered separate and distinct claims).  The Board will address the current appeal as one for service connection for depression (on the merits).  

The Board finds that the current claim also constitutes a claim to reopen service connection for paranoid schizophrenia.  During the appeal, the Veteran and his representative have essentially reargued the merits of the prior final denial of service connection for paranoid schizophrenia, that is, they have disputed the fact that the Veteran had a preexisting psychiatric disorder.  The Veteran has written and testified during the current appeal that his mental condition did not exist prior to the military, but he was diagnosed and treated in service.  Because the Veteran's assertions and testimony during the current claim raise a request to reopen service connection for paranoid schizophrenia, specifically including the questions of preexistence of this disorder and aggravation in service, the Board finds that the claim on appeal is subject to the finality of the previous decision because it constitutes a claim for a disability that is identical to the disability that was addressed in the prior decision.  For this reason, the Board finds that, although the Veteran only claimed service connection for depression, his contentions and testimony have actually raised a claim to reopen service connection for a paranoid schizophrenia.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a  claim for service connection for one psychiatric disorder includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).

Although the September 2010 rating decision on appeal only listed one issue, it effectively adjudicated both the issue of service connection for depression and the issue of reopening of service connection for paranoid type schizophrenia.  The September 2010 rating decision styled the issue to include both "service connection for mental condition" (now claimed as depression) and indicated that the (previous) mental condition was paranoid type schizophrenia.  Regarding the issue of reopening, the September 2010 rating decision told the Veteran that the claim was a request to reopen a previous claim.  Consistent with a new and material evidence analysis, the rating decision told the Veteran that the "claim is being reopened."  Regarding the issue of service connection for depression, consistent with a merits-based adjudication of service connection for psychiatric disorder that included service connection for depression, the September 2010 rating decision then addressed the claim on the merits.  

In October 2011, the Veteran at the RO testified at a Board videoconference hearing before the undersigned Veterans Law Judge in Washington, D.C.  A transcript of the hearing is of record.  While the Veteran was told that the issue at that hearing was service connection for depression, the Board finds that the Veteran is not prejudiced because the RO previously adjudicated both the issue of service connection for depression and reopening of service connection for paranoid schizophrenia.  The rating decision and SOC advised the Veteran that the issues included both service connection for depression and reopening of service connection for paranoid schizophrenia; therefore, the Board has not addressed any question that was not already addressed by the RO. 

In addition, the Veteran and his representative were given adequate notice of the need to submit evidence or argument on the questions involved in both issues, and the Veteran and his representative have utilized the opportunity to present such evidence and argument.  At the Board personal hearing, the Veteran and his representative persistently argued and presented evidence on the question of preexistence of psychiatric disability of paranoid schizophrenia, and did not limit contentions or testimony to the narrower merits-based issue of service connection for depression.  The representative specifically argued that the Veteran did not have a prior existing mental condition, and the Veteran specifically testified that he had never been hospitalized or sought any sort of mental counseling or mental illness treatment before he went into service.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses in its decision a question that had not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument on that question and an opportunity to submit such evidence and argument and to address that question at a hearing, and, if not, whether the claimant has been prejudiced thereby). 

For the reasons explained above, the Veteran has not been prejudiced by the recharacterization of the issues on appeal.  Recharacterizing the issues has been made for the Veteran's benefit to help clarify the issues, which have different legal tests, to more clearly indicate the evidence needed to substantiate claims for service connection for both paranoid schizophrenia (both reopening and aggravation theory) and for depression (direct service connection theory), and to provide adjudication of both theories of entitlement to service connection for a psychiatric disorder.  See Clemons, 23 Vet. App. 1 (the scope of a claim for service connection for one psychiatric disorder includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for depression and service connection for a psychiatric disorder that includes paranoid schizophrenia (reopened) are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  By rating action of November 1982, the RO denied service connection for a psychiatric disorder that included paranoid schizophrenia; the Veteran was notified of the denial by letter of December 1982, but he did not appeal.

2.  Additional evidence received since the November 1982 rating action denying service connection for a psychiatric disorder that included paranoid schizophrenia is not cumulative or redundant of evidence previously of record; relates to an unestablished fact necessary to substantiate the claim; and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 1982 rating action denying service connection for a psychiatric disorder that included paranoid schizophrenia became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2011).

2.  Since November 1982, new and material evidence to reopen service connection for a psychiatric disorder that includes paranoid schizophrenia has been received.  38 C.F.R. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011)) includes, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

For the reasons explained in more detail below, and in view of the Board's favorable disposition of the new and material evidence issue, the Board finds that all notification and development action needed to render a fair decision on this aspect of the claim on appeal for service connection for a psychiatric disorder that includes paranoid schizophrenia has been accomplished.


Reopening Service Connection for a Psychiatric Disorder                             including Paranoid Schizophrenia 

Under the applicable criteria, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).

The Board has reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims folder shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's claim for service connection for paranoid schizophrenia was previously considered and denied by rating action of November 1982, because the Veteran failed to report for a VA examination, and refused to provide information about his pre-service hospitalization and psychiatric disorder or provide a release for this information regarding pre-existing psychiatric disability that was necessary to decide the claim.  At the time of the November 1982 rating decision, the evidence then considered included the service treatment (medical) records, which showed hospitalization of the Veteran in October and November 1981 for paranoid schizophrenia that was felt to have existed prior to service.  The medical history obtained included a report of hospitalization for two months at the Denver, Colorado General Hospital prior to service, but the Veteran refused to furnish any specific information about this hospitalization, and the records were unavailable for review.

The RO denied the claim for service connection in November 1982 on the grounds that the Veteran failed to report for a VA examination, and refused to provide information about his pre-service hospitalization and psychiatric disorder or provide a release for this information regarding pre-existing psychiatric disability that was necessary to decide the claim.  The Veteran was notified of the denial by letter of December 1982, but he did not appeal.

Because the Veteran did not appeal the November 1982 denial, that decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of an appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The current application to reopen service connection for a psychiatric disorder to include paranoid schizophrenia was filed in May 2011.  With respect to attempts to reopen previously-denied claims, 38 C.F.R. § 3.156(a) provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

The phrase "raise a reasonable possibility of substantiating the claim" is intended to enable, rather than preclude reopening a claim.  38 C.F.R. § 3.156(a) does not require new and material evidence as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Thus, if the newly-presented evidence is not "new," the claim to reopen fails on that basis, and no further analysis of the evidence is required.  Similarly, if "new" evidence is not "material," in the sense that, when considered by itself or with previous evidence of record, it does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating it, the claim to reopen fails on that basis and the inquiry ends.  38 C.F.R. § 3.156.  If the evidence is determined to be both new and material, VA must reopen the claim and evaluate its merits after ensuring that the duty to assist has been fulfilled.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial of the claim on any basis (in this case, the November 1982 rating action) in determining whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).
  
Considering the record in light of the above, the Board finds that the additional evidence added to the record since the RO's prior final November 1982 denial constitutes new and material evidence warranting reopening the claim for service connection for paranoid schizophrenia.  The claim to reopen is granted to that limited extent.

The Veteran has written and testified during the current appeal that his mental condition did not exist prior to the military, but that he was diagnosed and treated in service.  He testified at the Board personal hearing that he did not have prior existing paranoid schizophrenia, and that he had never been hospitalized or sought any sort of mental counseling or mental illness treatment before he went into service.  Additional medical evidence submitted includes documentation of the Veteran's post-service participation in an Intensive Residential Substance Abuse Treatment Program; a Domestic Violence Education and Therapy Course; a Relapse Prevention Group; and an Education and Therapy Group.

The Board finds that this evidence is "new," in the sense that it was not previously before agency decisionmakers, and is not cumulative or redundant of evidence previously of record.  The Board also finds that this evidence is "material" for the purpose of reopening the claim, as it constitutes lay and medical evidence suggesting the inservice onset of a current mental disorder, and thus relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating it.  As new and material evidence has been received, the Board finds that the criteria for reopening the claim for service connection for paranoid schizophrenia (and, hence, for a de novo review of the claim) are met, and the appeal is granted to this extent only.  


ORDER

New and material evidence having been received, reopening of service connection for a psychiatric disorder that includes paranoid schizophrenia is granted.


REMAND

Considering the record in light of the duties imposed by the VCAA, the Board finds that all notification and development action needed to render a fair decision on the service connection claims on appeal has not been accomplished.  October 1981 service treatment records indicate that the Veteran was hospitalized for 2 months prior to service at the Denver, Colorado, General Hospital.  At the October 2011 Board hearing, the Veteran denied hospitalization in Denver prior to service, and testified that he received substance abuse rehabilitation treatment in the post-service years.  

In order to clarify and supplement the evidentiary record, the Board finds that the RO should request the Veteran to furnish written authorization permitting release to VA of any and all records of his mental health treatment, evaluation, and examination at the Denver, Colorado, General Hospital from the 1970s to the present time; at SLVCC/IRT, 2255 Lava Lane, Alamosa, Colorado 81101 from 1999 to the present time, to include the Intensive Residential Substance Abuse Treatment Program in 2004; Acacia Counseling, Inc., 1600 Downing Street, Suite 300, Denver, Colorado 80218 from 1999 to the present time, to include the Domestic Violence Education and Therapy Course; C.A.D.R.E.C., 3315 Gilpin Street, Denver, Colorado 80205 from 1999 to the present time; and the ARTS CrossPoint Program, University of Colorado Health Sciences Center, School of Medicine, 2222 E. 18th Avenue, Denver, Colorado 80206 in 2006, to include the Relapse Prevention Group and the Track-D DUI Level II Education and Therapy Group.  The RO should then obtain any additional evidence for which the Veteran provides sufficient information and authorization following procedures prescribed in 38 C.F.R. § 3.159.
    
In a 1982 application for VA compensation benefits, the Veteran stated that he was medically examined in November 1976 by the U.S. Postal Service in Commerce City, Colorado.  However, a report of the examination is not of record.  Under 38 C.F.R. § 3.159(c)(2), VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and those efforts should continue until the records are received, or notification is provided that the records sought do not exist, or that further efforts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(1).  

Accordingly, the issues of service connection for a psychiatric disorder that includes paranoid schizophrenia (reopened) and service connection for depression are hereby REMANDED to the RO via the AMC for the following action:

1.  The RO should obtain copies of the complete records of all medical and mental health treatment and evaluation of the Veteran by the U.S. Postal Service in Commerce City, Colorado, to include a November 1976 examination report.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims folder. 

2.  The RO should request the Veteran to furnish written authorization permitting release to VA of copies of all records of medical treatment, evaluation, and examination, including for mental health, by: 
	A) the Denver, Colorado General Hospital from the 1970s to the present time;
	B) SLVCC/IRT, 2255 Lava Lane, Alamosa, Colorado 81101 from 1999 to the present time, to include the Intensive Residential Substance Abuse Treatment Program in 2004; 
	C) Acacia Counseling, Inc., 1600 Downing Street, Suite 300, Denver, Colorado 80218 from 1999 to the present time, to include the Domestic Violence Education and Therapy Course; 
	D) C.A.D.R.E.C., 3315 Gilpin Street, Denver, Colorado 80205 from 1999 to the present time;  
	(E) the ARTS CrossPoint Program, University of Colorado Health Sciences Center, School of Medicine, 2222 E. 18th Avenue, Denver, Colorado 80206 in 2006, to include the Relapse Prevention Group and the Track-D DUI Level II Education and Therapy Group; and
          (F) any other health care provider identified by the Veteran.  

The RO should then obtain any additional evidence for which the Veteran provides sufficient information and authorization following procedures prescribed in 38 C.F.R. § 3.159.

3.  After completing the requested action, the RO/AMC should consider whether a VA psychiatric examination with a medical opinion is necessary to address the question of relationship of any psychiatric disorder to service, including the question of whether any preexisting psychiatric disorder was aggravated by service.    

4.  The RO/AMC should then readjudicate the claims in light of all pertinent evidence and legal authority.  If the Veteran does not provide authorization for any of the identified treatment records, consider the applicability of the provisions of 38 C.F.R. § 3.655 (2011).  If any benefit sought on appeal remains denied, the RO/AMC should furnish the Veteran and his representative an appropriate Supplemental SOC that includes reasons and bases for all determinations, and afford the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The purpose of this REMAND is to assist; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran and his representative may furnish additional evidence and/or argument during the appropriate timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


